Citation Nr: 0008709	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-08 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral anterior 
knee pain syndrome.

2.  Entitlement to service connection for chronic arthritis 
and low back disability.



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to June 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.
REMAND

In a May 1998 VA Form 9, the veteran requested a Board 
hearing at a local office before a member, or members, of the 
Board.  The hearing date was set, but later rescheduled due 
to a scheduling conflict with a period of training with the 
National Guard.  The veteran was rescheduled for a video 
conference hearing in March 2000, which, according to the 
docket sheet, the veteran did not attend.  However, there is 
no written statement associated with the claims file 
indicating that the veteran requested to have a video 
conference hearing in lieu of his right to the requested 
travel Board hearing.  The veteran's right to the requested 
travel Board hearing remains in effect.  38 C.F.R. § 20.700.

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a hearing before a member of 
the Board at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 2 -


